DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 6/4/2019. Claims 1-4 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/4/2019, 1/30/2020, and 1/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The Examiner recommends updating the preamble of claim 1, lines 1-3 from “A slewing control device for a construction machine including a slewing body and an operation unit to which an operation for slewing the slewing body is input, the slewing control device comprising…” to: “A slewing control device, for a construction machine including a slewing body and an operation unit, to which an operation for slewing the slewing body is input, the slewing control device comprising…” to avoid misinterpretation of what the “device” comprises.
Appropriate correction is required.

Claim Interpretation
Re. claim 1, “…a predetermined inclination…”, “…a first inclination…”, and “…a second inclination…” as recited in claim 1 are to be interpreted as the slopes of a control signal designated to achieve a target speed, such as the slewing acceleration/deceleration of the machine.  Support for this interpretation can be found in at least [0035]-[0036] and Fig 5-Fig 6 of the instant Specification.
Re. claim 3, “…increases the first and second inclinations…” as recited in claim 3 is to be interpreted as the changing of the steepness of the inclinations, or making the change from “actual speed” to “target speed” take place in a shorter period of time.  In other words, increasing the acceleration/deceleration of the slewing control.  Support for this interpretation can be found in at least [0035]-[0036] and Fig 5-Fig 6 of the instant Specification.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…a speed detection unit configured to detect…” in claim 1.
“…an operation amount detection unit configured to detect…” in claim 1.
“…a target speed calculation unit configured to calculate…” in claim 1.
“…a command value calculation unit configured to calculate…” in claim 1.
“…a drive unit configured to calculate…” in claim 1.
“…the drive unit…stops…” in claim 1.
“…the drive unit…outputs…” in claim 1.
“…the command value calculation unit decreases…” in claim 1.
“…the command value calculation unit makes…” in claim 2.
“…a posture detection unit configured to detect…” in claim 3.
“…the command value calculation unit calculates…” in claim 3.
“…the drive unit calculates…” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
speed detection unit: 
No Specification support or structure provided
operation amount detection unit:  
[0027]:  "The operation amount detection unit 110 includes, for example, a hydraulic sensor ... Here, the operation amount detection unit 110 may include a potentiometer." 
target speed calculation unit:  
[0029]:  "The controller 200 includes a target speed calculation unit 201…"
command value calculation unit
[0029]:  "The controller 200 includes … a command value calculation unit 202…"
drive unit:  
[0029]:  "The controller 200 includes … the drive unit 203." 
 posture detection unit:  
[0082]:  "The posture detection unit 120 includes an angle sensor…" 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “…speed detection unit…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Neither the claims nor the specification details the structure of the “…speed detection unit…”.  A “…speed detection unit…” could be interpreted in a variety of ways, including an angular 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claims 2-4 are also rejected since the claims are dependent on a previously rejected claim.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “late” in claim 1 is a relative term which renders the claim indefinite. The term “late” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As currently written, “…to reach the target speed late at a predetermined inclination…” is indefinite because it is unclear what constitutes the boundary of “late” as no thresholds or numerical relationships have been established.  Machine operators may have different expectations for what “…reaching [a] target speed late…” actually means.
The term “gentler” in claim 1 is a relative term which renders the claim indefinite. The term “gentler” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As currently written, “…a second inclination that is gentler than the first inclination…” is indefinite because it is unclear how much of a difference between the two inclinations is implied.  An 88o slope is gentler than an 89o slope, but a 27o slope is also gentler than an 89o slope, for instance.
The term “gentle” in claim 2 is a relative term which renders the claim indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As currently written, “…unit makes the first and second inclinations gentle as the actual slewing speed decreases…” is indefinite for reasons similar to those provided above.  Additionally, operators may have different expectations for what “gentle.
The term “inclination” as recited in claims 1-3 is indefinite because the claims are unclear as to what an inclination refers to.  “…Reach[ing] the target speed at a predetermined inclination…” appears to refer to the machine as being on an inclination.  Later in the claim, the language hints that an “inclination” may refer to a control signal.
Claim 4 is also rejected since the claim is dependent on a previously rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A “speed detection unit” does not have any structure provided in either the claim or specification.  A “speed detection unit” is described as being included as part of the slewing control device, however no other description is provided to the “speed detection unit” (see at least [0088]).
Claims 2-4 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US-2014/0303855; hereinafter Umeda; already of record) in view of Shimomura et al. (JP-2009/068197; hereinafter Shimomura; already of record; citations based off attached translation).
Regarding claim 1, Umeda discloses a slewing control device for a construction machine including a slewing body and an operation unit to which an operation for slewing the slewing body is input (see Umeda at least Abs), the slewing control device comprising: 
a slewing motor configured to drive the slewing body to slew (see Umeda at least [0055] motor 21); 
a slewing inverter configured to drive the slewing motor (see Umeda at least [0047] inverter 20); 
a speed detection unit configured to detect an actual slewing speed of the slewing motor (see Umeda at least [0048] and Fig 8); 
Umeda at least [0039] and [0044] operation unit 26; lever 26A; pressure sensor 29; controller 30; motor 21); 
a target speed calculation unit configured to calculate a target speed according to the operation amount (see Umeda at least [0044] operation unit 26; lever 26A; pressure sensor 29); 
a command value calculation unit configured to calculate a slewing command value to cause the actual slewing speed to reach the target speed late at a predetermined inclination (see Umeda at least [0060] lines 1-11, Fig 8, and [0070] where control part 40 receives input values such as lever operation representative of a desired speed, as well as a present angular speed; the control part 40 proceeds to process the various input values, and then controls the machine via an appropriate slewing speed at a predetermined variable acceleration); and 
a drive unit configured to calculate a torque command value to cause a deviation between the slewing command value and the actual slewing speed to become zero and to output the torque command value to the slewing inverter (see Umeda at least [0062]-[0063] and Fig 8 where control part 40 receives input values and processes them to generate appropriate slewing command values to achieve a desired speed), 
wherein the drive unit: 
stops outputting the torque command value regardless of the deviation in a first state where the slewing command value is equal to or greater than the actual slewing speed in a state where the operation amount detection unit detects operation input of slewing stop (see Umeda at least [0062]-[0063] and Fig 8 a slewing stop may be indicated via a lever operation, and an appropriate torque command generated via processing by control part 40); and 
outputs the torque command value in a second state where the slewing command value is less than the actual slewing speed in the state where the operation amount detection unit detects the Umeda at least [0062]-[0063] and Fig 8 a slewing stop may be indicated via a lever operation, and an appropriate torque command generated via processing by control part 40), and 
…
Umeda does not explicitly disclose …the command value calculation unit decreases the slewing command value over time at a first inclination in the first state, and decreases the slewing command value over time at a second inclination that is gentler than the first inclination in the second state.
Shimomura, in the same field of endeavor, teaches …the command value calculation unit decreases the slewing command value over time at a first inclination in the first state, and decreases the slewing command value over time at a second inclination that is gentler than the first inclination in the second state (see Shimomura at least [0042], [0046], [0050], [0053], and Fig 4 where an operator has the capability of controlling the acceleration/deceleration of a machine’s slewing speed at any time during operation.  As seen in Fig 4, the operator may select acceleration A at one point in time, and then acceleration C at another point in time, where acceleration A has a higher slope than acceleration C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit as disclosed by Umeda with slew value adjustments as taught by Shimomura to allow an operator to accelerate a machine according to different circumstances (see Shimomura at least [0007], [0015], and [0019]).
Regarding claim 2, Umeda in view of Shimomura teach the slewing control device according to claim 1, wherein the command value calculation unit makes the first and second inclinations gentle as the actual slewing speed decreases (see Shimomura at least [0019], [0042], [0046], [0050], [0053], and Fig 4 where an operator has the capability of controlling the acceleration/deceleration of a machine’s slewing speed at any time during operation.  As seen in Fig 4, the operator may select acceleration A at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit as disclosed by Umeda with gentler inclinations as taught by Shimomura to allow an operator to accelerate a machine according to different circumstances, such as speed (see Shimomura at least [0007], [0015], and [0019]).
Additionally, Umeda discloses similar commands (see Umeda at least Fig 17 and [0103] which depict a gentler inclination associated with a lower speed), however this does not explicitly read such as Shimomura’s teachings.
Regarding claim 3, Umeda in view of Shimomura teach the slewing control device according to claim 1, wherein the construction machine further includes a work device attached to the slewing body with a changeable posture (see Umeda at least [0034] and Fig 1), 
the slewing control device further comprises a posture detection unit configured to detect the posture of the work device (see Umeda at least [0040]), 
the command value calculation unit calculates a length of the work device on a slewing plane of the slewing body from the posture detected by the posture detection unit (see Umeda at least Fig 13 and [0093]-[0095]), and increases the first and second inclinations as the calculated length increases (see Umeda at least Fig 14, [0095], and [0100]-[0101] where a predetermined ratio within a correcting part adjusts the swivel speed command or swivel acceleration command according to a calculated work device length.  One of ordinary skill in the art would understand that the predetermined ratio could be adjusted to achieve any range of output values depending on desired results).
Regarding claim 4, Umeda in view of Shimomura teach the slewing control device according to claim 1, wherein the drive unit calculates the torque command value to cause the deviation to become zero by proportional control (see Shimomura at least [0035] and Fig 1 which describes a controller that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device as disclosed by Umeda with proportional control as taught by Shimomura to eliminate a deviation and resolve to the desired control (see Shimomura at least [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kagoshima et al. (US-2008/0082240) teaches a control device for a machine which limits rotational torque to be output according to a work implement’s extended length at the time of rotational command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/11/2022